Citation Nr: 1308408	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1956 to March 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which, in relevant part, granted service connection for bilateral hearing loss, and assigned a noncompensable disability rating, effective November 17, 2003.

This matter was previously remanded by the Board for additional development in September 2007, April 2008, October 2008, and July 2009.  Thereafter, in October 2010 the Board denied the claim of an initial compensable disability rating for bilateral hearing loss.  The Veteran subsequently appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued an Order vacating the October 2010 denial of this claim and remanded the issue to the Board for readjudication consistent with the terms found in a November 2011 Joint Motion to Vacate and Remand.  

Following the Court's November 2011 Order, the Board again remanded the Veteran's claim for still further development in March 2012 and August 2012.  

Pursuant to his request for a Board hearing in his December 2004 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran was scheduled to appear for hearings before a Veterans Law Judge in April 2007 and February 2008.  He did not, however, report to the scheduled hearings and did not provide good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons described below, the Veteran's claim on appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify him if further action is required on his part.

REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the prior August 2012 remand of this appeal, the Board specifically instructed the RO/AMC to obtain clarification from the private audiologist that provided the June 2009 audiological evaluation report regarding the speech discrimination testing performed during the evaluation.  Specifically, it had been unclear which word recognition test had been used in the speech discrimination testing.  Moreover, in the report of record, the speech discrimination score for the left ear was illegible.

Following the Board's remand, the AMC issued an August 2012 letter to the Veteran indicating that clarification was being sought from the private audiologist.  However, it appears that rather than requesting clarification from the private audiologist, such clarification was sought from the VA audiological examiner that conducted the Veteran's February 2009 VA audiological examination.  An addendum report was obtained from that VA audiologist in August 2012, in which the audiologist indicated that the word recognition test used in the June 2009 private audiological evaluation was not specified, and that it was unclear whether the Veteran had scored 96 percent or 86 percent for the left ear during such testing.  She additionally remarked that from her experience, the Maryland CNC test was rarely used outside of the VA compensation and pension examination setting.  

There is no additional evidence of record suggesting that the necessary clarification 
from the private audiologist was indeed requested.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  Thus a failure to substantially comply with the Board's remand directives, by ensuring that the reasonable efforts were made to obtain clarification from the private audiologist, constitutes a violation of the Veteran's due process rights.  Dyment v. West, 13 Vet. App 141 (1999).

For these reasons, this matter must again be remanded in order for the RO/AMC to take appropriate measures to obtain clarification from the private audiologist regarding the results of the Veteran's speech discrimination scores and which word recognition test was used.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall undertake appropriate development to request clarification from the private audiologist who performed the June 2009 private audiological evaluation as to which word recognition test was used during that evaluation, and as to the Veteran's speech discrimination scores.  

All attempts to obtain such clarification must be recorded in the claims file.  The Veteran and his representative must be notified of the attempts made and the results of such efforts in order to allow them the opportunity to respond or to obtain and submit the necessary information for VA review.
2.  Thereafter, the RO/AMC shall review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall, 11 Vet. App. 268.

3.  Finally, the RO/AMC shall readjudicate the Veteran's increased rating claim on appeal.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative shall be provided with a supplemental statement of the case, and after they have had an adequate opportunity to respond, his appeal should be returned to the Board for further appellate review.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference shall be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

